— Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered May 25, 2012, which denied plaintiff’s motion for summary judgment as untimely, unanimously affirmed, without costs.
Contrary to plaintiffs contention, the 120-day limit imposed by CPLR 3212 (a) applies to cases that have been stricken from the trial calendar, at least where, as here, the 120-day period had expired before the case was struck from the calendar (see Rivera v City of New York, 73 AD3d 413 [1st Dept 2010], citing Brill v City of New York, 2 NY3d 648 [2004]). Concur — Mazzarelli, J.P., Acosta, Saxe, Freedman and Clark, JJ.